Title: James K. Paulding to James Madison, 20 June 1831
From: Paulding, James Kirke
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                [June 20, 1831]
                            
                        
                        
                        
                            
                                
                            
                        
                    